ORDER

PER CURIAM.
Appellant, Alvin Washington (“defendant”), appeals the judgment of the Circuit Court of the City of St. Louis resentencing him as a Class X offender pursuant to RSMo § 558.019 (Cum.Supp.1992). We affirm.
On October 7,1993, defendant was convicted of burglary in the second degree, RSMo § 569.170 (1986), and sentenced as a Class X offender. This Court remanded for further proceedings on defendant’s status as a Class X offender and for resentencing. Defendant *533was resentenced as a Class X offender. On appeal, defendant argues, first, that the 1994 amendment to ESMo § 558.019 eliminating the Class X offender classification applied to his resentencing; and second, the 1994 amendment to ESMo § 556.061(8) excluding burglary from its definition of “dangerous felonies” applied to his resentencing.
Both points are without merit. State v. Beers, 926 S.W.2d 215, 217 (Mo.App. E.D.1996); State v. Tivis, 933 S.W.2d 843, 848 n. 3 (Mo.App. W.D.1996). As an extended opinion would serve no jurisprudential purpose, we affirm pursuant to Eule 30.25(b).